Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 11 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 22 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 33 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 44 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 55 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 66 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 77 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 88 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 99 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 10
                                                       10 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 11
                                                       11 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 12
                                                       12 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 13
                                                       13 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 14
                                                       14 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 15
                                                       15 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 16
                                                       16 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 17
                                                       17 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 18
                                                       18 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 19
                                                       19 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 20
                                                       20 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 21
                                                       21 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 22
                                                       22 of
                                                          of 23
                                                             23
Case
Case 1:02-at-06000-UN
     1:20-cv-00272-JPWDocument
                       Document156
                                 1 Filed
                                   Filed 02/14/20
                                         02/14/20 Page
                                                  Page 23
                                                       23 of
                                                          of 23
                                                             23
